                                                                   Case 8:20-bk-11507-ES                Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41                                    Desc
                                                                                                         Main Document     Page 1 of 9


                                                                   1   Ira D. Kharasch (CA Bar No. 109084)
                                                                       John W. Lucas (CA Bar No. 271038)
                                                                   2   Jason H. Rosell (CA Bar No. 269126)
                                                                       Victoria A. Newmark (CA Bar No. 183581)
                                                                   3   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 N. Santa Monica Blvd., 13th Floor
                                                                   4   Los Angeles, California 90067
                                                                       Telephone: (310) 277-6910
                                                                   5   Facsimile: (310) 201-0760
                                                                       E-mail: ikharasch@pszjlaw.com
                                                                   6            jlucas@pszjlaw.com
                                                                                jrosell@pszjlaw.com
                                                                   7            vnewmark@pszjlaw.com

                                                                   8   Counsel to the Debtors and Debtors in Possession

                                                                   9
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                  10                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                 SANTA ANA DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                          Case No. 8:20-bk-11507-ES
                                                                  12
                                                                       HCA WEST, INC., et al.                                          Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                    Debtors and                        Jointly Administered With Case Nos.:
                                                                  14                                Debtors in Possession.             8:20-bk-11508-ES and 8:20-bk-11509-ES
                                                                  15   Affects:
                                                                  16                                                                    CHAPTER 11 STATUS REPORT
                                                                              All Debtors
                                                                  17                                                                   Status Conference:
                                                                              HCA WEST, INC., ONLY
                                                                  18                                                                   Date:            May 6, 2021
                                                                                                                                       Time:            10:30 a.m. (Pacific Time)
                                                                              HAI EAST, INC., ONLY                                     Place:           Zoom.Gov
                                                                  19
                                                                              HNA, INC., ONLY
                                                                  20

                                                                  21

                                                                  22               On May 26, 2020 (the “Petition Date”), Hytera Communications America (West), Inc.
                                                                  23       (“HCA West”), Hytera America Incorporated (“HAI East”), and HYT North America, Inc.
                                                                  24       (“HNA”), the above-captioned debtors and debtors in possession (collectively, the “Debtors”)1,
                                                                  25       each filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the
                                                                  26

                                                                  27   1
                                                                         Pursuant to an order entered by the court on February 8, 2021 on Motion for Administrative Order Changing Dockets
                                                                       to Reflect the Debtors’ Current Names and Mailing Address and Revising Case Caption [Docket No. 431], the Clerk of the
                                                                  28   Court was directed to change the dockets and other records of the cases to reflect the current names of the Debtors to HCA West, Inc.,
                                                                       HAI East, Inc. and HNA, Inc.
                                                                                                                                       1
                                                                       DOCS_LA:337418.2 38393/002
                                                                   Case 8:20-bk-11507-ES               Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41                             Desc
                                                                                                        Main Document     Page 2 of 9


                                                                   1       “Bankruptcy Code”). The Debtors continue to operate and manage their affairs as debtors in

                                                                   2       possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner

                                                                   3       has been appointed in these chapter 11 cases.

                                                                   4             On June 15, 2020, the United States Trustee for the Central District of California, pursuant to

                                                                   5   section 1102(a)(1) of the Bankruptcy Code, appointed the Official Committee of Unsecured

                                                                   6   Creditors (the “Committee”).

                                                                   7   A.        Prior Status Report

                                                                   8             This Status Report is an update of the Debtors’ Initial Status Report filed with the Court on

                                                                   9   July 24, 2020 [Docket No. 142], and Chapter 11 Status Report filed with the Court on December 3,

                                                                  10   2020 [Docket No. 307], (the “Status Reports”), which are incorporated herein by this reference.2

                                                                  11   B.        Deadlines for the Filing of Claims and Objections to Claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             On December 17, 2020, the Court entered its Order (A) Establishing the Procedures and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Deadlines for Filing (I) Proofs of Claim and Interests and (II) Administrative Expense Claims
                                           ATTORNEYS AT LAW




                                                                  14   Arising Between May 26, 2020 and December 31, 2020; (B) Approving Form and Manner of Notice

                                                                  15   of Bar Dates; and (C) Granting Related Relief (the “Bar Date Order”) [Docket No. 338], pursuant to

                                                                  16   which, the Court established February 19, 2021 as the General Bar Date for (i) any persons or other

                                                                  17   entities (except for governmental entities) that wish to assert a prepetition claim against the Debtors

                                                                  18   (including, without limitation, a claim under section 503(b)(9) of the Bankruptcy Code) or an

                                                                  19   interest in the Debtors pursuant to section 501 of the Bankruptcy Code (collectively, a “Prepetition

                                                                  20   Claim”), must file a proof of claim or interest (a “Proof of Claim”) or forever be barred from

                                                                  21   asserting such Prepetition Claim (the “General Bar Date”); (ii) any persons or entities that wish to

                                                                  22   assert an administrative expense claim allowable under section 503(b) of the Bankruptcy Code,

                                                                  23   arising between May 26, 2020 and December 31, 2020 (“Administrative Claim”) must file a request

                                                                  24   for payment (“Request for Payment”) or forever be barred from asserting such Administrative Claim

                                                                  25   against the Debtors (the “Administrative Claims Bar Date”); (b) setting the deadline for filing claims

                                                                  26   arising from the rejection of an unexpired lease or executory contract pursuant to section 365(a) of

                                                                  27   the Bankruptcy Code as the later of (i) the General Bar Date or (ii) the date that is thirty (30) days

                                                                  28
                                                                       2
                                                                             A capitalized term used but not defined herein shall have the meaning ascribed to it in the Status Reports.
                                                                                                                                   2
                                                                       DOCS_LA:337418.2 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41             Desc
                                                                                                     Main Document     Page 3 of 9


                                                                   1   after the effective date of rejection of the unexpired lease or executory contract (the “Rejection Bar

                                                                   2   Date”).

                                                                   3             In the respective cases of the Debtors, proofs of claim were filed against each Debtor as

                                                                   4   follows: Hytera West (30), Hytera East (12), and HYT North America (9). The Debtors’ newly

                                                                   5   appointed Chief Restructuring Officer (the “CRO”) (the retention is discussed in greater detail

                                                                   6   below) is in the process of reviewing claims. If necessary, the Debtors will object to claim to address

                                                                   7   administrative and substantive issues as necessary. The Committee has inquired about claim

                                                                   8   reconciliation and the Debtors intend to work with the Committee in connection with the

                                                                   9   reconciliation of the claims filed against the Debtors’ estates.

                                                                  10   C.        Time to Assume or Reject Unexpired Leases of Nonresidential Real Property

                                                                  11             All unexpired leases of nonresidential real property have either been assumed and assigned in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   connection with the two prior sales or they have been rejected. As a result, the Debtors’ estates no
                                        LOS ANGELES, CALIFORNIA




                                                                  13   longer have any administrative requirements relating to postpetition rent, maintenance, or monetary
                                           ATTORNEYS AT LAW




                                                                  14   obligations arising from unexpired nonresidential real property leases.

                                                                  15   D.        The Plan Exclusivity Periods

                                                                  16             On March 12, 2021 the Debtors filed the Motion for Order Further Extending the Time

                                                                  17   Periods During Which the Debtors Have the Exclusive Right to File a Plan and to Solicit

                                                                  18   Acceptances Thereof Pursuant to Section 1121(D) of the Bankruptcy Code (the “Third Exclusivity

                                                                  19   Motion”) [Docket No. 439], and April 8, 2021, the Court entered an Order Pursuant to Section

                                                                  20   1121(d) of the Bankruptcy Code Extending the Time Periods During Which the Debtors Have the

                                                                  21   Exclusive Right to File a Plan and to Solicit Acceptances Thereof [Docket No. 449] (the “Third

                                                                  22   Extension Order”).

                                                                  23             Pursuant to the Third Extension Order, the Debtors’ exclusive right to file a plan was

                                                                  24   extended through and including August 9, 2021 and the Debtors’ exclusive right to solicit

                                                                  25   acceptances from creditors for its plan was extended through and including October 8, 2021.

                                                                  26             The Debtors recently received a draft plan term sheet from Motorola. The Debtors are in the

                                                                  27   process of reviewing the draft plan term sheet. In response to the draft plan term sheet, the Debtors

                                                                  28   have commenced discussions with the Committee about the draft plan. It is the goal of the Debtors to

                                                                                                                         3
                                                                       DOCS_LA:337418.2 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41            Desc
                                                                                                     Main Document     Page 4 of 9


                                                                   1   formulate a plan term sheet that is acceptable to the Committee and Motorola so that the terms can

                                                                   2   be used to formulate a plan of liquidation and supporting disclosure statement. The Debtors and their

                                                                   3   advisors will continue to work through the draft plan term sheet with the Committee and Motorola.

                                                                   4   E.       The Sale Motions

                                                                   5            On July 15, 2020, the Debtors filed a sale motion [Docket No. 118] that contemplated the

                                                                   6   sale of the Debtors’ (a) distribution network/business, (b) non-accused inventory, and (c) other assets

                                                                   7   relating to the operation of the Debtors’ business. The Debtors’ sale motion and related agreement

                                                                   8   was eventually bifurcated into two sales and approved as follows by two sale orders.

                                                                   9            On December 23, 2020, the Court entered an order [Docket No. 375], which approved the

                                                                  10   Debtors’ sale of their distribution network/business and all of their assets other than the “non-

                                                                  11   accused” inventory. Upon the closing the sale, the Debtors’ estates received $6,157,198 from the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   buyer.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            On January 22, 2021, the court denied Motorola’s Motion to Dismiss in connection with the
                                           ATTORNEYS AT LAW




                                                                  14   resolution regarding the sale of the Debtors’ non-accused inventory. On January 29, 2021, the Court

                                                                  15   entered an order approving the sale of non-accused inventory [Docket No. 426]. Upon the closing of

                                                                  16   the sale, the Debtors’ estates received $2,021,823.

                                                                  17            On April 14, 2021, the Debtors filed Motion for Approval of Purchase Agreement Among the

                                                                  18   Debtors and the Purchaser, Approving Sale of the Inventory of the Debtors Free and Clear of all

                                                                  19   Liens, Claims, Encumbrances and Other Interests Pursuant to Bankruptcy Code Section 105, 363(b),

                                                                  20   (f) and (m), and Granting Related Relief [Docket No. 456] (the “Accused Inventory Sale Motion”).

                                                                  21   A hearing on the Accused Inventory Sale Motion is scheduled for May 6, 2021 at 10:30 a.m. (Pacific

                                                                  22   Time).

                                                                  23            Assuming the Court approves the sale, the Debtors’ estates should receive approximately

                                                                  24   $1.2 million in consideration for the sale of the accused inventory.

                                                                  25   F.       Chief Restructuring Officer

                                                                  26            On January 13, 2021, the Debtors filed the Debtors' Application for Entry of Order Pursuant

                                                                  27   to Section 363 of the Bankruptcy Code Approving the Engagement Contract of David Stapleton as

                                                                  28   Chief Restructuring Officer of the Debtors and Stapleton Group to Assist the CRO and Related

                                                                                                                        4
                                                                       DOCS_LA:337418.2 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41            Desc
                                                                                                     Main Document     Page 5 of 9


                                                                   1   Relief [Docket No. 395] (the “Stapleton Retention Application”), and on February 2, 2021, the Court

                                                                   2   entered is order approving the Stapleton Retention Application nunc pro tunc to January 12, 2021

                                                                   3   [Docket No. 429].

                                                                   4           By the Stapleton Retention Application, the Court authorized the Debtors to engage CRO,

                                                                   5   David Stapleton. As a result of the above sales, the Debtors’ former employees were hired by the

                                                                   6   buyer. The wind down of the Debtors’ remaining affairs and the resolution of the case would have

                                                                   7   been difficult without employees. To fill that gap, the CRO and his team are managing the wind

                                                                   8   down of the Debtors’ estates at the direction of the board of directors and with advice from counsel.

                                                                   9   G.      Estate Wind Down

                                                                  10           As noted above, the CRO and his team have been commenced reviewing filed claims and

                                                                  11   also are actively pursuing accounts receivable. Since the engagement of the CRO and his team, they
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   have collected nearly $1 million in accounts receivable. The CRO is continuing to pursue the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   collection of the accounts receivable and expects further recoveries.
                                           ATTORNEYS AT LAW




                                                                  14           As of April 20, 2021, Hytera West currently has approximately $14,900,000 of unrestricted

                                                                  15   cash and $550,000 of restricted cash. The restricted cash is being held in a segregated account in

                                                                  16   response to the agreement reached with Motorola in connection with the sale of the non-accused

                                                                  17   inventory. Hytera East currently has approximately $2,850,000 of unrestricted cash.

                                                                  18   H.      Professional Fees

                                                                  19           On March 23, 2021, the Debtors filed a Notice to Professionals Regarding Setting of Hearing

                                                                  20   on First Interim Applications for Compensation and Reimbursement of Expenses [Docket No. 445]

                                                                  21   (the “Notice of Second Interim Fee Application Hearing”). As set forth in the Notice of Second

                                                                  22   Interim Fee Application Hearing, a hearing to consider the interim applications of professionals

                                                                  23   employed in these chapter 11 cases for interim approval of compensation and reimbursement of

                                                                  24   expenses will be held on May 6, 2021 at 10:30 a.m. (Pacific Time).

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       5
                                                                       DOCS_LA:337418.2 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41    Desc
                                                                                                     Main Document     Page 6 of 9


                                                                   1   Dated: April 21, 2021                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2

                                                                   3                                            By:   /s/ John W. Lucas
                                                                                                                      Ira D. Kharasch (CA Bar No. 109084)
                                                                   4                                                  John W. Lucas (CA Bar No. 271038)
                                                                                                                      Jason H. Rosell (CA Bar No. 269126)
                                                                   5                                                  Victoria A. Newmark (CA Bar No. 183581)
                                                                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   6                                                  10100 N. Santa Monica Blvd., 13th Floor
                                                                                                                      Los Angeles, California 90067
                                                                   7                                                  Telephone      (310) 277-6910
                                                                                                                      Facsimile:     (310) 201-0760
                                                                   8                                                  E-mail:       ikharasch@pszjlaw.com
                                                                                                                                     jlucas@pszjlaw.com
                                                                   9                                                                 jrosell@pszjlaw.com
                                                                                                                                     vnewmark@pszjlaw.com
                                                                  10
                                                                                                                      Counsel to the Debtors and
                                                                  11                                                  Debtors in Possession
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      6
                                                                       DOCS_LA:337418.2 38393/002
             Case 8:20-bk-11507-ES                  Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41                                      Desc
                                                     PROOF OF SERVICE OF
                                                      Main Document      DOCUMENT
                                                                       Page 7 of 9
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the document entitled: CHAPTER 11 STATUS REPORT will be served as set forth below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 4/21/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL: On (date), 4/21/2021 I served the following persons and/or entities at the last known
 addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
 the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration
 that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/21/2021                               Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                   Printed Name                                               Signature

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
 DOCS_LA:329989.2
           Case 8:20-bk-11507-ES                   Doc 477         Filed 04/21/21            Entered 04/21/21 15:33:41                   Desc
1.       TO BE SERVED BY THE COURT VIA NOTICE
                                     Main     OF ELECTRONIC
                                          Document     Page FILING
                                                            8 of 9 (NEF):
        Karol K Denniston karol.denniston@squirepb.com,
         travis.mcroberts@squirepb.com;sarah.conley@squirepb.com;karol-k-denniston-9025@ecf.pacerpro.com
        Michael J Hauser michael.hauser@usdoj.gov
        John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
        Mark E McKane mark.mckane@kirkland.com, mmckane@kirkland.com;alevin@kirkland.com;lydia-yale-
         8751@ecf.pacerpro.com
        Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
        David L. Neale dln@lnbyb.com
        Victoria Newmark vnewmark@pszjlaw.com
        Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
        Jason H Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
        Jeffrey Snyder eservice@bilzin.com, eservice@bilzin.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Michael J. Weiland mweiland@wgllp.com,
         kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

2. SERVED BY UNITED STATES MAIL:

See attached mailing list.




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
DOCS_LA:329989.2
              Case 8:20-bk-11507-ES    Doc 477 Filed 04/21/21 Entered 04/21/21 15:33:41     Desc
                                        Main Document     Page 9 of 9

 Request for Special Notice Pursuant   Mark McKane, P.C.                Michael De Vries
 to 2002                               Adam R. Alper                    Christopher Lawless
                                       Brandon H. Brown                 KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS LLP             555 South Flower Street
                                       555 California Street            Los Angeles, CA 90071
                                       San Francisco, CA 94104

 Chad J. Husnick                                                        Christopher J. Giaimo, Esq.
 KIRKLAND & ELLIS LLP                                                   Squire Patton Boggs (US) LLP
 300 North LaSalle                                                      2550 M Street, NW
 Chicago, IL 60654                                                      Washington, DC 20037




DOCS_LA:328743.2 38393/001
